Citation Nr: 1027778	
Decision Date: 07/26/10    Archive Date: 08/10/10

DOCKET NO.  07-13 500	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Whether there is new and material evidence to reopen a claim for 
service connection for a seizure disorder (epilepsy).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

William J. Jefferson III, Counsel




INTRODUCTION

The Veteran had active military service from April 1972 to August 
1979.

This appeal to the Board of Veterans' Appeals (Board) is from an 
October 2006 rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

In her April 2007 Substantive Appeal (on VA Form 9), the Veteran 
requested a hearing at the RO before a Member (Veterans Law 
Judge) of the Board - also commonly known as a Travel Board 
hearing.  She subsequently indicated that she wanted a 
videoconference hearing before the Board, instead, and her 
hearing was scheduled for April 30, 2008.  She did not appear for 
the hearing, however.  The RO later sent her a letter in August 
2008 indicating her videoconference hearing had been rescheduled 
for October 7, 2008, but the U. S. Postal Service returned that 
notification letter to the RO as undeliverable as addressed and 
unable to be forwarded.  The RO used the Veteran's most recent 
address of record in trying to contact her regarding the 
scheduling and rescheduling of her hearing.  No other address has 
been indicated, including by her representative.  The U. S. Court 
of Appeals for Veterans Claims (Court) held in Saylock v. 
Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. 
Chemical Foundation, Inc., 272 U.S. 1, 14-15 (1926)), that 
"[p]rinciples of administrative regularity dictate a presumption 
that Government officials 'have properly fulfilled their official 
duties.'"  For VA purposes, "notice" means written notice sent to 
a claimant at his or her most recent address of record.  38 
C.F.R. 3.1(q) (2009).  The presumption of regularity does not 
diminish the claimant's responsibility to keep VA informed of 
changes of address.  If he does not, VA is not obligated to "turn 
up heaven and earth to find him [or in this instance her]."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  Consequently, the 
Board is proceeding with the adjudication of the appeal.




FINDINGS OF FACT

1.  In a prior April 1991 decision the Board determined there was 
new and material evidence to reopen this claim for service 
connection for a seizure disorder, in part, because the RO's 
December 1979 decision that had initially considered and denied 
this claim had not considered all of the Veteran's service 
treatment records, and did not have the benefit of additional VA 
treatment records that she had since submitted, either.  So the 
Board reopened and readjudicated the claim on a de novo basis, 
considering all of the pertinent evidence of record, old and new.

2.  The Board continued to deny the claim on its underlying 
merits, however, concluding the Veteran had a seizure disorder 
when entering the military 
(i.e., pre-existing disability) and that, although it had 
increased in severity during her service, the increase was not 
beyond the condition's natural progression.

3.  The Board's April 1991 decision was the last final denial of 
this claim.

4.  The additional medical and other evidence since received is 
cumulative or redundant of evidence previously considered, does 
not relate to an unestablished fact necessary to substantiate 
this claim, or raise a reasonable possibility of substantiating 
this claim.


CONCLUSIONS OF LAW

1.  The Board's April 1991 decision denying service connection 
for a seizure disorder is final.  38 U.S.C.A. § 7104 (West 2002); 
38 C.F.R. §§ 20.1100, 20.1104 (2009). 

2.  New and material evidence has not been received since that 
decision to reopen this claim.  38 U.S.C.A. § 5108 (West 2002); 
38 C.F.R. § 3.156(a) (2009).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act (VCAA), VA has 
duties to notify and assist a claimant in substantiating a claim 
for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 
5126 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2009).

Proper notice from VA must inform the claimant of any information 
and medical or lay evidence not of record (1) that is necessary 
to substantiate the claim; (2) that VA will obtain and assist the 
claimant in obtaining; and (3) that the claimant is expected to 
provide.  See 38 C.F.R. § 3.159(b)(1); see also Quartuccio v. 
Principi, 16 Vet. App. 183, 187 (2002); Charles v. Principi, 16 
Vet. App. 370, 373- 74 (2002).

Additionally, in Kent v. Nicholson, 20 Vet. App. 1 (2006), the 
Court held that the VCAA notice requirements in regard to new and 
material evidence claims require VA to send a specific notice 
letter to the claimant that:  (1) notifies him or her of the 
evidence and information necessary to reopen the claim (i.e., 
describes what is meant by new and material evidence); (2) 
identifies what specific evidence is required to substantiate the 
element or elements needed for service connection that were found 
insufficient in the prior denial on the merits; and (3) provides 
general VCAA notice for the underlying service connection claim 
that complies with 38 U.S.C.A. § 5103(a) (West 2002), 38 C.F.R. § 
3.159(b) (2009), and any applicable legal precedent.  VA's Office 
of General Counsel issued informal guidance interpreting Kent as 
requiring the notice to specifically identify the kind of 
evidence that would overcome the prior deficiency rather than 
simply stating the evidence must relate to the stated basis of 
the prior denial.  See VA Gen. Couns. Mem., para. 2, 3 (June 14, 
2006).




The VCAA notice requirements apply to all five elements of a 
service-connection claim:  (1) Veteran status; (2) existence of a 
disability; (3) a connection between the Veteran's service and 
the disability; (4) degree of disability; and (5) effective date 
of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 483 F.3d 
1311 (2007).  Further, this notice must include information that 
a downstream disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
granted.  Id., at 486.

Ideally, VCAA notice should be provided prior to an initial 
unfavorable decision on a claim by the RO.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  If, however, 
for whatever reason it was not, or the notice provided was 
inadequate, this timing error can be effectively "cured" by 
providing any necessary VCAA notice and then going back and 
readjudicating the claim - such as in a statement of the case 
(SOC) or supplemental SOC (SSOC), such that the intended purpose 
of the notice is not frustrated and the Veteran is given an 
opportunity to participate effectively in the adjudication of the 
claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 
2007) (Mayfield IV); Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).

In Shinseki v. Sanders, 129 S. Ct. 1696 (2009), the United States 
Supreme Court made clear that a reviewing court, in considering 
the rule of prejudicial error, is precluded from applying a 
mandatory presumption of prejudice rather than assessing whether, 
based on the facts of each case, the error was outcome 
determinative.  In Sanders, the Supreme Court rejected the lower 
Federal Circuit's framework (see Sanders v. Nicholson, 487 F. 3d 
881, 889 (Fed. Cir. 2007)) that all VA notice errors are 
presumptively prejudicial, in part, because it was 
"complex, rigid, and mandatory."  Id., at 1704.  The Supreme 
Court rejected the Federal Circuit's analysis because it imposed 
an unreasonable evidentiary burden on VA to rebut the presumption 
and because it required VA to demonstrate why the error was 
harmless, rather than requiring the appellant - as the pleading 
party, to show the error was harmful.  Id., at 1705-06.  The 
Supreme Court stated that it had "warned against courts' 
determining whether an error is harmless through the use of 
mandatory presumptions and rigid rules rather than case-specific 
application of judgment, based upon examination of the record."  
Id., at 1704-05.  Thus, it is clear from the Supreme Court's 
analysis that, while the Veterans Court may conclude generally 
that a specific type of error is more likely to prejudice an 
appellant, the error must nonetheless be examined in the context 
of the facts of the particular case.  Id.

The Veterans Court held in Vazquez-Flores v. Peake, 22 Vet. App. 
37, 48 (2008), since overturned on other grounds in Vazquez-
Flores v. Shinseki, 2009 WL 2835434 (Fed.Cir.), that prejudicial 
deficiencies in the timing or content of a VCAA notice can be 
cured by showing the essential fairness of the adjudication will 
not be affected because:  (1) the defect was cured by actual 
knowledge on the part of the claimant ("Actual knowledge is 
established by statements or actions by the claimant or the 
claimant's representative that demonstrates an awareness of what 
was necessary to substantiate his or her claim.") (citing Dalton 
v. Nicholson, 21 Vet. App. 23, 30-31 (2007)); (2) that a 
reasonable person could be expected to understand from the notice 
what was needed; or (3) that a benefit could not have been 
awarded as a matter of law.  Sanders, 487 F. 3d at 889.  
Additionally, consideration also should be given to "whether the 
post-adjudicatory notice and opportunity to develop the case that 
is provided during the extensive administrative appellate 
proceedings leading to the final Board decision and final Agency 
adjudication of the claim ... served to render any pre-
adjudicatory section 5103(a) notice error non-prejudicial." 
 Vazquez-Flores, 22 Vet. App. at 46.  See also Overton v. 
Nicholson, 20 Vet. App. 427, 435 (2006) (finding the Board had 
erred by relying on various post-decisional documents for 
concluding adequate 38 U.S.C.A. § 5103(a) notice had been 
provided to the appellant, the Veterans Court nonetheless 
determined the evidence established the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of his claims, and therefore found the error 
harmless).



In this case, a letter satisfying the notice requirements of 38 
C.F.R. § 3.159(b)(1) was sent to the Veteran in July 2006, prior 
to initially adjudicating the petition to reopen her claim in 
October 2006, the preferred sequence.  The letter informed her of 
the evidence required to substantiate her claim and of her and 
VA's respective responsibilities in obtaining supporting 
evidence.  Equally importantly, the letter also complies with the 
Court's holding in Kent by discussing the bases of the 
prior denial of the claim (i.e., explains the deficiencies in the 
evidence when the claim was previously considered).  To this end, 
the letter points out the claim had been previously denied 
because the seizure disorder existed prior to service and was not 
aggravated by service, so the evidence submitted must relate to 
this fact to be considered new and material.

And as for the Dingess requirements, the Board is not reopening 
the claim, so the downstream disability rating and effective date 
elements of the claim are ultimately moot.  However, this 
notwithstanding, the July 2006 VCAA notice letter also addressed 
the downstream disability rating and effective date elements of 
the claim, as Dingess requires.

So the Veteran has received all required VCAA notice.

As for the duty to assist, in the file from past and present 
adjudications are the Veteran's service treatment records (STRs) 
and VA and private treatment records.  There is no indication of 
any additional records that are pertinent to the claim and, 
therefore, would need to be obtained.  38 C.F.R. § 3.159(c).  
Moreover, as explained in the RO's July 2006 VCAA notice letter, 
VA is not required to schedule her for a VA examination for a 
medical nexus opinion until she successfully reopens her claim on 
the basis of new and material evidence.  See 3.159(c)(4)(C)(iii).  
And, here, the Board is determining there is no new and material 
evidence to reopen her claim, so no such obligation.  The Board 
is therefore satisfied that all assistance required by the VCAA 
has been provided.  38 U.S.C.A. § 5103A.



Whether there is New and Material Evidence to Reopen the Claim

The Veteran served on active duty in the military from April 1972 
to August 1979 and in September 1979, so rather immediately after 
service, filed a claim for service connection for a seizure 
disorder.  The RO initially considered and denied this claim in a 
December 1979 rating decision.  That December 1979 decision 
considered the Veteran's STRs documenting treatment for seizures 
or epilepsy, along with the report of a November 1979 VA 
compensation and pension (C&P) examination revealing a history of 
seizures (epilepsy) since age 7, so for several years prior to 
service, and confirming this diagnosis - including based on 
findings noted during a contemporaneous electroencephalogram 
(EEG) in September 1979.

The basis of the Veteran's claim was that her seizures prior to 
service were rather "mild", in comparison, and had worsened in 
frequency and intensity during her military service after she was 
hit on her head by a ball, around 1972/73, while playing 
softball.  She also indicated she was fearful of losing two 
civilian jobs that she had obtained since service on account of 
this worsening of her seizures.  The RO denied her claim, 
however, concluding instead in that initial December 1979 rating 
decision that her pre-existing seizure disorder had not been 
aggravated by her military service.

In response to that initial December 1979 decision, the Veteran 
submitted a timely notice of disagreement (NOD) in February 1980 
to initiate an appeal - reiterating that she had been treated 
for seizures while in the military (as confirmed by the medical 
evidence she was submitting along with her NOD), and that she 
also had been denied employment because of this service-connected 
condition.  The RO considered the additional medical evidence she 
had submitted along with her NOD (namely, a STR dated in 1977 
showing the results of an EEG were abnormal and consistent with 
epilepsy), but continued to deny her claim in March 1980 because 
this additional medical evidence did not also show a worsening of 
her seizures, i.e., that they were aggravated during or as a 
result of her military service.



The RO also sent the Veteran a statement of the case (SOC) in 
April 1980, but she did not then file a timely substantive appeal 
(e.g., a VA Form 9 or equivalent) to perfect her appeal of this 
claim to the Board.  So that initial December 1979 RO rating 
decision resultantly became final and binding on her based on the 
evidence then of record.  38 U.S.C.A. § 7105; 38 C.F.R. §§ 
3.104(a), 3.160(d), 20.200, 20.302, 20.1103. 

Several years later, in February 1990, the Veteran filed a 
petition to reopen this claim.  In response, the RO issued 
another rating decision in May 1990 noting the prior, final and 
binding, December 1979 denial of this claim and continuing to 
deny service connection.  This time, however, the Veteran 
perfected an appeal to the Board by filing a timely NOD and, in 
response to a SOC, also a timely 
VA Form 1-9.  38 C.F.R. § 20.200.

In an April 1991 decision, the Board determined there was new and 
material evidence to reopen this claim for service connection for 
a seizure disorder, in part, because the RO's December 1979 
decision that had initially considered and denied this claim had 
not considered all of the Veteran's service treatment records 
(STRs) and did not have the benefit of additional VA treatment 
records that she had since submitted, either.  See 38 C.F.R. 
§ 3.156(c) (indicating the receipt of relevant official service 
department records that were not considered in a prior decision, 
such as when VA first decided a claim, is reason enough alone to 
reconsider the prior decision without the need for new and 
material evidence).  So the Board reopened and readjudicated the 
claim on a de novo basis, considering all of the pertinent 
evidence of record, old and new.

The Board continued to deny the claim on its underlying merits, 
however, agreeing the Veteran had a seizure disorder when 
entering the military 
(i.e., pre-existing disability), though not noted during her 
military enlistment examination, and that, although it had 
increased in severity during her service, the increase was not 
beyond the condition's natural progression.  38 U.S.C.A. §§ 310, 
311, 331, 353 (now codified at 38 U.S.C.A. §§ 1110, 1111, 1131, 
1153); 38 C.F.R. §§ 3.303, 3.304, 3.306.

The Veteran did not appeal the Board's April 1991 decision, and 
it was the last final and binding denial of her claim.  
38 U.S.C.A. § 7104; 38 C.F.R. §§ 20.1100, 20.1104.  It therefore 
marks the starting point for determining whether there is new and 
material evidence to reopen this claim and warrant further 
consideration of it on its underlying merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996) (indicating the evidence to be 
considered in making this new and material determination is that 
added to the record since the last final denial on any basis).

The RO determined in its October 2006 rating decision at issue 
and subsequent April 2007 SOC and May 2008 SSOC that new and 
material evidence had not been presented to reopen this claim for 
service connection for a seizure disorder.  The Board also must 
make this threshold preliminary determination, before proceeding 
further, because it affects the Board's jurisdiction to 
adjudicate the claim on its underlying merits.  Barnett v. Brown, 
83 F.3d 1380, 1383-84 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. 
App. 167, 171 (1996); Jackson v. Principi, 265 F.3d 1366 (Fed. 
Cir. 2001); and McGinnis v. Brown, 4 Vet. App. 239 (1993) (Board 
reopening is unlawful when new and material evidence has not been 
submitted).  See, too, VAOPGCPREC 05-92 (March 4, 1992).

If the Board finds that new and material evidence has not been 
submitted, then its analysis must end, as further analysis is 
neither required nor permitted.  See Barnett, 83 F.3d at 1383-4.  
If, however, there is new and material evidence, then the Board 
must reopen the claim and review its former disposition.  
38 U.S.C.A. § 5108.

For petitions to reopen, as here, filed on or after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decision makers; and material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence already 
of record at the time of the last prior final denial of the claim 
sought to be opened, and it must raise a reasonable possibility 
of substantiating the claim.  38 C.F.R. § 3.156(a).

In determining whether evidence is "new and material," the 
credibility of the evidence in question must be presumed.  Justus 
v. Principi, 3 Vet. App. 510, 513 (1992).  But see Duran v. 
Brown, 7 Vet. App. 216 (1994) ("Justus does not require the 
Secretary [of VA] to consider the patently incredible to be 
credible").

Along with her most recent June 2006 petition to reopen her 
claim, the Veteran submitted a copy of a STR from 1977 regarding 
a referral to neurology (so while in service) to evaluate, 
including with another EEG, a possible increase in her seizure 
activity.  This referral shows a long history of petit mal 
seizures, and that they were infrequent - twice monthly, and 
seemingly stable.  Once seen by the neurology service, it was 
reiterated she had a history of myoclonic episodes, including 
starring spells beginning in June 1974.  A neurological 
examination (apparently in 1974 after that incident) was 
reportedly within normal limits, but she also had an EEG that 
showed an abnormal tracing (spike and wave, etc.), requiring 
treatment with medication.  This reportedly had resulted in a 
decline in her seizure activity; they were less frequent, indeed, 
reportedly infrequent, now only 1-2 per month.  It was further 
indicated that an objective neurological examination of her 
following that 1977 referral was normal.  The diagnosis was 
epilepsy, petit mal variant - unusual age of onset.  The plan 
was to have her undergo another EEG (repeat EEG) and to continue 
taking her medication.

This STR is not new evidence because the RO and Board previously 
considered the records of the evaluation and treatment the 
Veteran received during service for a possible worsening of her 
seizure activity, including during the specific year mentioned 
(1977) and need to undergo a repeat EEG for further clinical 
workup and observation.  So this STR is cumulative or redundant 
of the evidence considered when previously denying the claim.

And regardless, this STR also is not material evidence because, 
while suggesting a possible worsening of the Veteran's seizure 
activity during service, this record ultimately makes an apparent 
contrary finding inasmuch as the results of the referral to the 
neurology service - following an objective clinical examination, 
were unremarkable (normal).  There also is mention of less 
frequent seizures following the 1974 injury in service, at least 
until the possible increase in 1977.

Moreover, the Board readily conceded in the April 1991 decision 
that there had been an increase in seizure activity during 
service, just that it was not also shown that the increase was 
beyond the condition's natural progression so as to have, 
in turn, warranted concluding there had been chronic worsening, 
i.e., aggravation of the pre-existing seizure disorder.  
38 U.S.C.A. § 1153; 38 C.F.R. § 3.306.

There are a few important points worth noting in this particular 
regard.  Independent medical evidence is needed to support a 
finding that the pre-existing condition increased in severity 
during the Veteran's service beyond its natural progression.  See 
Paulson v. Brown, 7 Vet. App. 466, 470-471 (1995); Crowe v. 
Brown, 7 Vet. App. 238, 246 (1994).  A pre-existing injury or 
disease will be considered to have been aggravated by active 
service where there is an increase in disability during such 
service, unless there is a specific finding that the increase in 
disability was due to the natural progress of the disease.  38 
U.S.C.A. § 1153; 38 C.F.R. § 3.306(a).  The Board made such 
finding in its April 1991 decision.

Also, mere temporary or intermittent flare-ups of a pre-existing 
injury or disease during service are insufficient to be 
considered "aggravation in service", unless the underlying 
condition, itself, as contrasted with mere symptoms, has 
worsened.  Davis v. Principi, 276 F.3d 1341, 1345 (Fed. Cir. 
2002); Jensen v. Brown, 4 Vet. App. 304, 306-307 (1993); Green v. 
Derwinski, 1 Vet. App. 320, 323 (1991); and Hunt v. Derwinski, 1 
Vet. App. 292, 297 (1991).  Moreover, the presumption of 
aggravation does not attach even where the pre-existing 
disability has been medically or surgically treated during 
service and the usual effects of treatment have ameliorated 
disability so that it is no more disabling than it was at entry 
into service.  See Verdon v. Brown, 8 Vet. App. 529 (1996).

This additional STR concerning the 1977 referral to neurology 
does not address this important issue of whether there not only 
was an increase in severity of the seizures during service (in 
frequency, intensity, etc.) - but more importantly also that the 
increase was above and beyond the seizure disorder's natural 
progression.



The other record concerning her service that the Veteran 
submitted along with the June 2006 petition to reopen her claim 
concerns a physical profile she received in February 1978, which 
apparently last into March 1978.  But her duty limitation 
(no crawling, running, jumping, stooping, prolonged standing or 
marching over 15 minutes) was on account of her tight heel cords, 
not seizure disorder.  There is no express or implied mention of 
her seizure disorder as cause for this limited duty profile.  So 
this evidence, even if new, is not also material.

The other evidence submitted along with the June 2006 petition to 
reopen the claim shows contemporaneous evaluation and treatment 
of the seizure disorder in May 2006 at Vanderbilt University 
Medical Center.  This evidence indicates the Veteran's seizure 
activity had been monitored there and that, based on the results 
of an EEG, it was advised that she not become "sleep deprived," 
hence, avoid or not work on "night shifts," and that she take 
the necessary precautions (no heights, no tub bathing or swimming 
unsupervised, no cooking over an open flame, and no driving) and 
take the medication prescribed.  But as explained in Morton v. 
Principi, 3 Vet. App. 508 (1992) (per curiam), medical records 
like this merely describing the Veteran's current condition - 
such as her ongoing evaluation and treatment, are not material to 
the issue of service connection and, therefore, insufficient 
reason to reopen the claim.  This additional evidence, like the 
other evidence submitted in connection with the current petition 
to reopen the claim, does not address the more critical issue of 
whether there was aggravation of the 
pre-existing seizure disorder during service beyond its natural 
progression.

The Veteran also has submitted personal lay statements, as has 
her representative.  But in them, for the most part, they merely 
reiterate arguments made prior to the Board denying the claim in 
April 1991 - namely, that her military service made her seizure 
disorder worse.  So these same arguments are insufficient reason 
to reopen her claim.  Cf. Bostain v. West, 11 Vet. App. 124 
(1998) (indicating that lay hearing testimony that is cumulative 
of previous contentions considered by decision maker at time of 
prior final disallowance of the claim is not new evidence).  See 
also Reid v. Derwinski, 2 Vet. App. 312, 315 (1992).



One potentially new argument the Veteran raised in her November 
2006 NOD is that she never received a diagnosis of epilepsy 
disorder prior to service, only had a nervous disorder, and that 
she did not receive this diagnosis of epilepsy seizures until she 
was in the military.  But while competent to speak about the 
symptoms she experienced prior to and during service, and the 
diagnosis she had or had not received, her attribution of these 
symptoms to a specific or particular diagnosis (nervous disorder 
versus seizure disorder) is beyond her competence because this is 
a medical, not lay, determination.  So, in this respect, her lay 
testimony, even if new, is not also material.  See Moray v. 
Brown, 5 Vet. App. 211, 214 (1993); Routen v. Brown, 10 Vet. App. 
183, 186, (1997).

Lastly, the Board's April 1991 decision acknowledges the 
Veteran's seizure disorder was not noted during her military 
enlistment examination.  And as the representative points out in 
his June 2010 brief, the regulations provide expressly that the 
term "noted" denotes "[o]nly such conditions as are recorded 
in examination reports," 38 C.F.R. § 3.304(b), and that 
"[h]istory of pre-service existence of conditions recorded at the 
time of examination does not constitute a notation of such 
conditions."  Id., at (b)(1).

The Court has held on multiple occasions that lay statements by a 
Veteran concerning a pre-existing condition, alone, are 
insufficient to rebut the presumption of soundness.  See, e.g., 
Gahman v. West, 13 Vet. App. 148, 150 (1999) (recorded history 
provided by a lay witness does not constitute competent medical 
evidence sufficient to overcome the presumption of soundness, 
even when such is recorded by medical examiners); Paulson v. 
Brown, 7 Vet. App. 466, 470 (1995) (a layperson's account of what 
a physician may or may not have diagnosed is insufficient to 
support a conclusion that a disability preexisted service); 
Crowe v. Brown, 7 Vet. App. 238 (1994) (supporting medical 
evidence is needed to establish the presence of a pre-existing 
condition); see also LeShore v. Brown, 8 Vet. App. 406 (1995) 
(the mere transcription of medical history does not transform the 
information into competent medical evidence merely because the 
transcriber happens to be a medical professional.)



When a condition was not noted at time of enlistment or 
acceptance into service, VA must show by clear and unmistakable 
evidence both that the disease or injury existed prior to service 
and that the disease or injury was not aggravated by service.  
See VAOPGCPREC 3-2003 (July 16, 2003) (holding, in part, that 38 
C.F.R. § 3.304(b) is inconsistent with 38 U.S.C. §§ 1111, 1132 to 
the extent that it states that the presumption of sound condition 
may be rebutted solely by clear and unmistakable evidence that a 
disease or injury existed prior to service).  The claimant is not 
required to show that the disease or injury increased in severity 
during service before VA's duty under this rebuttal standard 
attaches.  See Cotant v. Principi, 17 Vet. App. 116 (2003); 
Wagner v. Principi, 370 F.3d 1089, 1096 (Fed. Cir. 2004).

But even accepting that this VA regulation and line of precedent 
cases mean it must be presumed the Veteran was in sound health 
when entering the military (i.e., that she did not have a pre-
existing seizure disorder), still leaves open the possibility of 
rebutting this presumption and establishing there was indeed a 
pre-existing disability and no appreciable increase in disability 
during service beyond the disease's natural progression.  The 
only difference is that the Board, not the Veteran, has this 
evidentiary burden of proof in both of these respects.  The Board 
based its April 1991 findings of a pre-existing seizure disorder 
and no aggravation of this disorder during service beyond its 
natural progression, not just on the Veteran's self-reported 
history, but also on medical treatise evidence that was cited 
concerning the course of epilepsy and variance in different 
individuals.  The Board stressed that, according to this medical 
treatise evidence, some people have seizures in succession and 
are then free for days, weeks or months.  (Clinical Neurology, 
Websler, I. S., p. 585, 1963, W. B. Saunders & Co.)  The Board 
then went on to note that epilepsy encompasses various kinds of 
clinical manifestations, which occur at different times of life, 
with different frequencies, varying severity and variation in 
response to medication.  (Clinical Neurology, Baker, H. B., and 
Bahe, L. H., 1982, Chapter 24, p. 38, Harper and Row).



Aggravation may not be conceded where the disability underwent no 
increase in severity during service (that is, beyond its natural 
progression) on the basis of all the evidence of record 
pertaining to the manifestations of the disability prior to, 
during, and subsequent to service.  Falzone v. Brown, 8 Vet. App. 
398, 402 (1995).  And 38 C.F.R. § 3.303(c) indicates that, in 
regards to pre-service disabilities noted in service, there are 
medical principles so universally recognized as to constitute 
fact (clear and unmistakable proof), and when in accordance with 
these principles existence of a disability prior to service is 
established no additional or confirmatory evidence is necessary.  
Section 3.303(c) goes on to indicate this determination includes 
situations where the manifestation of symptoms of chronic disease 
from the date of enlistment, or so close thereto, that the 
disease could not have originated in so short a period will 
establish pre-service existence thereof.  

So, in effect, the Board's April 1991 decision determined there 
was both the required clear and unmistakable evidence of a pre-
existing seizure disorder and clear and unmistakable evidence of 
no chronic worsening of this disorder during or as a result of 
the Veteran's military service beyond the condition's 
natural progression.  And none of the additional evidence since 
submitted is new and material in these critical respects.  
Accordingly, the Board finds that the Veteran has not submitted 
new and material evidence to reopen her claim for service 
connection for a seizure disorder.  And in the absence of new and 
material evidence, the benefit-of-the-doubt rule does not apply.  
See Annoni v. Brown, 5 Vet. App. 463, 467 (1993).


ORDER

The petition to reopen the claim for service connection for a 
seizure disorder is denied.  


____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


